iv

Uot.

ABEL AEUSTA, CLERK

TEXAS EUURT UF ERIMINAL APPEALS
P.D. Box 12308, Eapitol Station
Austin, Texas 78711

 

In re: Prior Art. 11.07 writ Filed

_TU THE HDN. ABEL AEUSTA, ELERK:

In 1994 I filed my Art. 11.07 writ of habeas Corpus into the
`Court of Eriminal Appeals,`Ex parte Eharles E. Hutohins, Eause
No. 19,306-A'out of Liberty Eounty, Texas. l remember that the
CEA entered a decision in 1995, yet I do not remember the writ
Number issued by the Elerkls office at that time.

At this time I am requesting to know if there is any may that
I can obtain the writ number, decision entered and the date the
Eourt so entered this aotion. I am filing for an out-oF-time
§2254 writ into the federal oourt on this matter since it seems
this is not-going to leave me alone otherwise.

l thank yob For your time in this matter.

1

Resoectfully reouested,

/S/{,Mév, M//w/w

/

Eharles E. Huiohins 612129
E.T. Terrell Unit

1300 FM 655 l

Rosharon, Texas 77583

 

l
!
Dated & dooum%nted

l